Citation Nr: 1611342	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  12-34 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a traumatic brain injury, to include as secondary to service connected chronic cervical strain.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1980 through June 1984, with additional service in the Naval Reserve from January 1992 through February 1995.  His reserve service included periods of Active Duty for Training (ACDUTRA) from August 12, 1992 to August 29, 1992, May 28, 1993 to June 18, 1993, and August 11, 1993 to September 2, 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

Although the RO indicated the claim stemmed only from a December 2010 rating decision, the Board notes that the Veteran submitted additional evidence within one year of the April 2010 rating decision noted above.  Specifically, he attended a June 2010 VA examination and submitted a July 2010 CT scan.  Therefore, the RO issued a July 2010 rating decision continuing the denial of service connection for a traumatic brain injury (TBI).  Within one year of that July 2010 rating decision, the Veteran submitted an August 2010 brain single-photon emission computed tomography (SPECT), and the RO issued a December 2010 rating decision continuing the denial of service connection for a TBI.  Evidence received within the one-year period prior to a rating decision becoming final is to be considered as having been received in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2015).  In such situations, the applicable rating action will not become final, and any subsequent decision based on such evidence will effectively be considered as part of the original claim.  Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  As such, the April 2010 rating decision did not become final.  Accordingly, the claim on appeal stems from that April 2010 rating decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

The Board remanded the case in March 2015 for obtaining private, VA, and Social Security Administration records, and a new VA examination.  The case has since been returned to the Board for appellate review.  

On the Veteran's December 2012 substantive appeal, he requested a Central Office Hearing before a Member of the Board in connection with his claim.  However, he withdrew this request in a January 2013 statement.  There are no other hearing requests or requests to reschedule of record, so the Board deems his request for a hearing withdrawn.  See 38 C.F.R § 20.704(e) (2015).  

Subsequent to the Agency of Original Jurisdiction's (AOJ) June 2015 supplemental statement of the case (SSOC) the Veteran submitted several lay statements relevant to the issue on appeal, in addition to evidence in support of a claim of service connection for fatty liver disease.  The AOJ did not have the opportunity to review this additional evidence.  However, to the extent that the lay statements and evidence relevant to his other claims may pertain to the claim on appeal, this decision remands the claim for further development, and the AOJ will have the opportunity to consider the evidence submitted since the June 2015 SSOC.  See 38 C.F.R. § 20.1304 (2015).  

This case consists of documents in the Veterans Benefits Management System (VBMS).  The Board has reviewed all relevant documents in VBMS.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  All documents in Virtual VA, including the May 2015 VA examination report, are duplicative of those in VBMS.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The VA examination does not comply with the instructions from the March 2015 remand.  The Board is obligated by law to ensure that the AOJ complies with its directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  AOJ compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall, 11 Vet. App. at 271.

The Board remanded this case for further development in March 2015.  That remand directed that the AOJ obtain a VA examination that addressed:  1) whether the Veteran suffered a TBI or any residual disability associated with a TBI as a result of an August 1992 incident while on ACDUTRA, or whether he has any symptoms not attributable to that spine/head injury that are otherwise related to his active service; and 2) whether TBI residuals were caused or aggravated by the service-connected cervical strain.  The remand also directed that the examiner address the significance of the July 1995 and July 2010 CT scans.  The May 2015 VA examination report includes no reference to the July 1995 and July 2010 CT scans, and contains no opinions.  Therefore, remand is required for compliance with the March 2015 remand instructions.  

Additionally, the AOJ indicated in their June 2015 SSOC that they reviewed VA treatment records through May 2015.  However, the most recent VA records reflect treatment through March 2015.  Therefore, it would appear that there are outstanding treatment records.  Remand is required to obtain those treatment records.  

Finally, while on remand, the Veteran should be provided with notice regarding secondary service connection.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter in connection with his claim of entitlement to secondary service connection for a traumatic brain injury.  The letter should (1) inform him of the information and evidence that is necessary to substantiate the claim; (2) inform him about the information and evidence that VA will seek to provide; and, (3) inform him about the information and evidence he is expected to provide.

2.  Contact any appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment.  This should specifically include any VA facility the Veteran may use, such as the Oklahoma City VAMC for treatment since March 2015.  If any clarification from the Veteran is required regarding his dates and places of treatment, contact him for the necessary information.  Document for the claims file the dates searched and provided.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

3.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

4.  After conducting the above development, return the claims file to the May 2015 examiner for an opinion on the possibility of either direct or secondary service connection for any TBI and/or residuals.  The electronic claims file, including a copy of this remand, must be made available to the examiner.  An explanation for all opinions expressed must be provided.  

First, the examiner must opine whether the Veteran has current TBI or TBI residuals.

Second, as to each diagnosed TBI or TBI residuals, the examiner must opine regarding whether that TBI, is at least as likely as not (50 percent or greater probability) causally or etiologically related to the Veteran's service.

Third, the examiner must opine also whether it is at least as likely as not (50 percent or greater probability) that any traumatic injury is caused or aggravated by the Veteran's service connected chronic cervical strain.  

In providing these opinions the examiner must discuss the following:  1) service treatment records showing an August 1992 injury and follow up treatment; 2) service treatment records showing a June 1993 re-injury and follow up treatment; 3) the VA and private treatment records in the years immediately following the Veteran's separation from service; 4) the July 1995 CT scan and report findings; 5) the April 1998 neurology consultation; 6) the July 2010 CT scan and report findings; 7) the August 2010 SPECT scan; and 8) the Veteran's contention that the August 1992 accident involved hitting his head with the weight bar, and that he sustained a second in-service injury in June 1993.  

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

